Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is dated as of the July 31,
2019, by and between Conatus Pharmaceuticals Inc. (the “Company”), and Keith W.
Marshall, Ph.D. (“Employee”).

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement, effective as of August 31, 2017 (“Original Agreement”); and

WHEREAS, the Company and Employee desire to amend the Original Agreement on the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.Section 1(e)(iii) of the Original Agreement.  Section 1(e)(iii) of the
Original Agreement is hereby amended and restated to read as follows:

“(iii)a material change in the geographic location at which Employee must
perform his or her duties (and the Company and Employee agree that any
requirement that Employee be based at any place outside a 25-mile radius of his
or her place of employment as of the Effective Date, except for reasonably
required travel on the Company’s or any successor’s or affiliate’s business that
is not materially greater than such travel requirements prior to the Effective
Date, shall be considered a material change); or”

2.Miscellaneous.  This Amendment shall be and is hereby incorporated in and
forms a part of the Original Agreement.  All other terms and provisions of the
Original Agreement shall remain unchanged except as specifically modified
herein.  This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof.  This Amendment may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

(Signature Page Follows)

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date(s)
set forth below.

 

 

 

 

CONATUS PHARMACEUTICALS INC.

 

 

 

 

 

 

 

 

 

 

Dated:

July 31, 2019

 

By:

 

/s/ Steven J. Mento, Ph.D.

 

 

 

 

 

 

 

 

 

Name:

 

Steven J. Mento, Ph.D.

 

 

 

 

 

 

 

 

 

Title:

 

President & Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

July 31, 2019

 

/s/ Keith W. Marshall, Ph.D.

 

 

 

Keith W. Marshall, Ph.D.

 

 